Exhibit 10.1

 

LOGO [g242012ex10_1.jpg]

Rexecution = On Time, On Target, On Budget

  

476 Rolling Ridge Drive

Suite 300

State College, PA 16801

Ph: 814.278.7267

Fax: 814.278.7286

www.rexenergycorp.com

 

 

October 10, 2011

Thomas C. Stabley

c/o Rex Energy Corporation

476 Rolling Ridge Drive, Suite 300

State College, PA 16801

Dear Tom:

On behalf of the Board of Directors, I am pleased to confirm our offer for you
to serve as the Chief Executive Officer for Rex Energy Corporation and Rex
Energy Operating Corp. effective as of October 10, 2011. The Board has also
invited you to become a member of the Board of Directors concurrent with your
promotion to Chief Executive Officer.

Your new salary for this position will be $335,000 annually, effective
October 10, 2011. You will continue to participate in the Annual Executive
Incentive Plan with a target bonus incentive of 60% of your base salary,
effective immediately for the full 2011 program.

You will also continue to participate in all applicable equity-based performance
plans. Effective January 1, 2012, your target annual award opportunity will be
55% of your base salary.

In connection with your promotion, you will receive a grant of 25,000 shares of
restricted stock, which will be awarded at the exceeded case and subject to the
vesting requirements and performance measures specified under the 2011 long-term
incentive program. The grant is subject to the terms and conditions of the
applicable Restricted Stock Award Agreement and the Rex Energy Corporation 2007
Long Term Incentive Plan.

This Letter Agreement constitutes the first amendment to the Employment
Agreement dated October 1, 2010 between you, Rex Energy Corporation and Rex
Energy Operating Corp (the “Employment Agreement”). In the event there is any
conflict between the terms of the Employment Agreement and the terms contained
in this Letter Agreement, the terms contained in this Letter Agreement shall
control.



--------------------------------------------------------------------------------

Tom, the Board is grateful for your dedication to the company and is confident
that your talent and experience will enable you to make even more significant
contributions to Rex in your new role as CEO. Please indicate your acceptance of
this offer by signing and returning this letter to me or to Christina Marshall.

 

Sincerely,

/s/ Lance T. Shaner

Lance T. Shaner Chairman of the Board of Directors Rex Energy Corporation
ACCEPTED AND AGREED:

/s/ Thomas C. Stabley